DETAILED ACTION
This action is response to communication:  response to preliminary amendment filed on 12/28/2021.
Claims 21-40 are currently pending in this application.  
No IDS has been filed for this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-25, 28-32, and 34-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DiGiambattista et al. US Patent Application Publication 2018/0159887 (DiGi).

	As per claim 21, Digi teaches a computer system comprising: a malicious activity detection system configured to detect malicious activity on the computing system, indicative of an unauthorized user obtaining access to the computing system (abstract with detection and remediation of cybersecurity threats; see paragraph 65 with alerts; also see paragraph 98 with cybersecurity threats); an intrusion remediation system configured to execute an intrusion remediation action in response to detection of the malicious activity (abstract with automatic detection and remediation of cybersecurity threats); and a remediation validation system configured to automatically generate an isolated computing environment in the computing system (paragraph 45 with functions isolated from production systems; see paragraph 46-49 with generation of mirrors; see also paragraph 51; further see paragraph 96 with instanting mirror image); set a test condition in the isolated computing environment indicative of the malicious activity (paragraph 78 with running particular security test; see paragraph 79 with run on mirror; see paragraphs 82-84 with running of tests which includes alerts and remediation options and records responses; paragraph 96 with security tests applied to mirror images); and validate that the intrusion remediation system performs the intrusion remediation action in response to the test conditions et in the isolated computing environment (paragraphs 104 and 105 with approving or rejecting the remediation response).
	As per claim 22, Digi teaches wherein the remediation validation system comprise a remediation test scheudlign system configured to determine whether test execution criteria are met, and if so, generate a test execution signal (paragraph 72 with scheduling; see Figure 5 with different criteria such as sufficient resources; see also paragraph 90).
	As per claim 23, Digi teaches wherein the remediation validation system comprises: remediation test instrumentation configured to automatically set the test condition int eh isolated environment based on the remediation test scheduling system generating the test execution signal (Figure 5 with running test automatically; see also paragraph 90); and a test execution instrumentation configured to control the remediation test instrumentation to automatically set the test condition in the isolate environment basd on the remediation test scheduling system generating the text execution signal (see Figure 5 flowchart; also see paragraph 72 with scheduler for asynchronous or synchronous testing; see further paragraph 78 and 87-90).
 	As per claim 24, Digi teaches wherein the remediation test instrumentation is configured to identify the intrusion remediation action to be executed based on the test condition (paragraph 98 with retrieving rules and identifying a remediation response for identified cybersecurity threat).
	 As per claim 25, Digi teaches wherein the remediation test instrumentation comprises validaito logic, executed by the test execution instrumentation, to validate the intrusion remediation action (paragraph 104 with validating particular remediation action).
	Claim 28 is rejected using the same basis of arguments used to reject claim 21 above.
Claim 29 is rejected using the same basis of arguments used to reject claim 22 above.  
Claim 30 is rejected using the same basis of arguments used to reject claim 23 above.
Claim 31 is rejected using the same basis of arguments used to reject claim 24 above.
Claim 32 is rejected using the same basis of arguments used to reject claim 25 above.
Claim 34 is rejected using the same basis of arguments used to reject claim 21 above.
Claim 35 is rejected using the same basis of arguments used to reject claim 22 above.
Claim 36 is rejected using the same basis of arguments used to reject claim 23 above.
Claim 37 is rejected using the same basis of arguments used to reject claim 24 above.
Claim 38 is rejected using the same basis of arguments used to reject claim 25 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 33, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Digi as applied above, and further in view of Allen US Patent No. 10,419,483 (Allen).

	As per claim 26, Digi does not explicitly teach validation framework logic that includes a plurality of insertion points configured to receive remedial action-specific configuration information; and the remediation validation system is configured to insert remedial action-specific configuration information using the plurality of inseration points.  However, including a plurality of insertion points for remediation logic and inserting them accordingly would have been obvious.  For example, see Allen  (col. 21 line 60 to col. 22 line 35 with inserting remediation instructions into appropriate locations of the instructions).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Digi with Allen.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security without impairing the performance of a system (col. 1 lines 5-20).
	As per claim 27, Digi as modified teaches wherein the instructions cause the computing system to instantiate validation framework logic as a validation base class that is configurable to include the remedial action-specific configuration information (Digi paragraphs 97-99 with identifying granularity to single issues and looking up database to find appropriate response).
Claim 33 is rejected using the same basis of arguments used to reject claim 26 above.
Claim 39 is rejected using the same basis of arguments used to reject claim 26 above.
Claim 40 is rejected using the same basis of arguments used to reject claim 27 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495